Hart, J., (after stating the facts). It is established by the evidence that when Sudberry exchanged his farm for the town lots in question with Morris, the latter executed a deed to said town lots to Sudberry and Eider. This fact is testified to by E. D. McMullen. It is true that Morris stated that he did not know that Eider was concerned in the transaction, but he -admits that some months afterwards Sudberry returned his deed to the town lots in which both Sudberry and Rider were named as grantees, and that he executed another deed to the property in which Sudberry alone was named as grantee. This clearly establishes the fact that Morris conveyed the town lots to Sudberry and Rider as tenants in common. Sudberry is not a party to this action, and does not ask any relief against Rider. The subsequent destruction or surrender .of the deed from Morris to Sudberry. and Rider did not reinvest the title in Morris. Nothing short of a reconveyance would have done so. White v. Moffett, 108 Ark. 491. But it is claimed by the defendant that he is a bona fide purchaser for value of the lots in controversy. The undisputed evidence shows that the defendant paid value for the lots, and the burden of showing that he purchased the lots with notice of the claim of Rider was upon the latter. Shenoy v. Phipps, 145 Ark. 121. The chancellor found this issue in favor of the plaintiff, and it cannot be said that his finding is against the weight of the evidence. On the question of notice as to Rider’s claim to a one-half interest in the property, the testimony of the parties to the lawsuit is in direct and irreconcilable conflict. On the one hand, the plaintiff, in most positive terms, states that he told the defendant that he had a one-half interest in the property. The defendant is equally positive that no such conversation ever took place between them, and states that he did not know until after he had purchased the property that the plaintiff claimed any interest in it. The plaintiff attempts to corroborate his testimony by an admission of the defendant to the effect that his landlady might have told him before he purchased the property that Rider was claiming an interest in it. The defendant, in explanation, said that he did not think his landlady told him this, 'and that, if she did, it was only a casual statement to which he paid no attention, because she talked so much. Again, the plaintiff claims that he is corroborated by the testimony of W. M. Hope to the effect that defendant had told him that he knew that Rider claimed to have an interest in the property when he bought it, but that he did not think Rider had any interest in it. Several witnesses were introduced by the defendant to testify that Hope’s reputation for truth was bad. Therefore, the defendant insists that his testimony does not corroborate that of the plaintiff.’ The testimony of the plaintiff, however, is corroborated by that of R. F. Sandlin. It is true that Sandlin is one of the attorneys for the plaintiff, but it is not shown that he is otherwise interested in the controversy. Rider and Sudberry were about to have a lawsuit in Avhich this and other property was involved. Rider employed Sandlin as his attorney. Sandlin heard that Crook was about to purchase the property in controversy, and, meeting Crook at the depot in Ola, asked him about it. Crook said that he had not bought the property, but that Sud-berry was trying to sell it to him, and that he was figuring on buying it. Sandlin told Crook that Rider claimed an interest in the property,- and that he would buy a lawsuit if he purchased the property. It is true that Crook denied having had this conversation with Sandlin, but his interest in the matter is greater than that of Sandlin, and, Avlien avo consider the testimony as a whole, we do not think it can be said that the decision of the chancellor should be overturned. It folloAvs that the decree will be affirmed.